Citation Nr: 1704845	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  13-13 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for osteoarthritis of the lumbosacral spine. 


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1965 until his retirement in February 1986.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

In June 2015, the Board denied, in pertinent part, the claim for entitlement to an increased rating for osteoarthritis of the lumbosacral spine.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  He did not appeal the Board's remaining determinations, and the Board's decision was vacated and remanded by the Court on the grounds discussed below.  The claim for an increased rating for osteoarthritis of the lumbosacral spine has now been returned to the Board.  

Additionally, the Board notes that the board remanded a claim for service connection for a bilateral eye disability in July 2016 for additional development to include a VA examination.  The Veteran underwent a VA examination in September 2016.  The AOJ has not had the opportunity to readjudicate the claim and, as such, the Board will not make a decision on the issue at this time. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Court's memorandum decision found the September 2012 VA examination report relied on by the Board noted that pain caused some functional limitation on repetitive testing.  This examination report, however, did not state the point at which the observed pain caused the Veteran's functional limitation.  Therefore, the September 2012 VA examination is inadequate for adjudicative purposes and the Board finds an additional VA examination is necessary. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be scheduled for a VA orthopedic examination by an appropriate VA practitioner, to include a functional capacity evaluation to assess the severity of the service-connected osteoarthritis of the lumbosacral spine.  Access to Virtual VA/VBMS must be made available to the examiner in connection with the examination.  All indicated tests and studies should be conducted and clinical findings should be reported in detail.  The examination report should reflect consideration of the Veteran's documented medical history, current complaints, and other assertions, etc.

The examiner should indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service-connected lumbar spine.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  The examiner should specifically indicate the point at which the observed pain caused the Veteran's functional limitation.	

2.  The RO should ensure that the clinical reports requested above comply with this remand and its instructions.  If a report is insufficient, or if any requested action is not taken or is deficient, it must be returned for correction.

3.  After taking any further development deemed appropriate, readjudicate the claims.  If the benefit is not granted, issue a supplemental statement of the case before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


